EXHIBIT Anode Copper Buyout Contract Contract No.: (2007) YSFXZ No.02-anode copper-31# Contract standard No.: DQJL-supply and sales-raw material II-111 Signed at: Xinxialu Supplier: Guixi Yixin Copper Co., Ltd (Party A) Buyer: Daye Nonferrous Metals Company (Party B) The two parties have made and entered into the following agreement on the principle of equality and goodwill, in order to facilitate mutual benefit and cooperation between Party A and Party B: I. Contract Object and Quantity 1. Name of object: anode copper 2. Quantity:4,500 metal tons per year (starting from April 2007, with a supply of 500 metal tons each month). II.
